DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-4, 6-7 and 23-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of Ouellette et al. (U.S. PGPub 2016/0109882) teaches a system comprising, for an aircraft: 
a plurality of flight devices configured to control aircraft operation (pilot sidesticks comprising priority buttons, trim buttons and position sensors; See Fig. 1, #12, #14, #24, #26, #32, #34, #40 and #42); 
at least three flight computers configured to command operation of the plurality of flight devices (triple redundant system with three flight control computers; See Fig. 1, #10); and 
a plurality of switches comprising a first switch set and a second switch set (triple redundant signal interface units; See Fig. 1, #22), 
wherein the first switch set is communicatively connected directly to each of the at least three flight computers (#22 connected via #20 to #10; See Fig. 1); 
#22 connected via #20 to #10; See Fig. 1); 
wherein the first switch set is directly communicatively connected to each of the plurality of flight devices (#22 connected via #28, #30, #36, #38, #44 and #46 to #12, #14, #24, #26, #32, #34, #40 and #42; See Fig. 1); 
wherein the second switch set is directly communicatively connected to each of the plurality of flight devices (#22 connected via #28, #30, #36, #38, #44 and #46 to #12, #14, #24, #26, #32, #34, #40 and #42; See Fig. 1); and 
wherein the first switch set is communicatively isolated from the second switch set (each signal interface unit is connected to the various devices and computers but not to themselves, therefore making them isolated from each other; See Fig. 1).
The prior art of Heusinger et al. (U.S. PGPub 2015/0274293) teaches having a triplex system that includes a plurality of bus connections between the various hardware components (See Fig. 2 and [0047]-[0048]).
The prior art of Senkel et al. (U.S. PGPub 2015/0012154) teaches having a plurality of batteries (5a-m) connected to a plurality of components using a cable (See Fig. 7, #5a-m and the Battery Arrangement Table between [0032] and [0033]), wherein each energy accumulator can be electrically separated from the other (See [0031]).


Claims 27-35 appear to be novel and inventive because a plurality of power and data switches comprising a first power and data switch set and a second power and data switch set, wherein the first power and data switch set is communicatively connected directly to each of the at least three flight computers; wherein the second power and data switch set is communicatively connected directly to each of the at least three flight computers; wherein the first power and data switch set is communicatively connected directly to each of the plurality of flight devices; wherein the second power and data switch set is communicatively connected directly to each of the plurality of flight 
Claims 36-37 appear to be novel and inventive for reasons similar to claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

			
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        12/16/2021